MORRISON, Judge
(concurring).
I joined in the reversal of this conviction.
The effect of the holding of this Court in Houston v. State, Tex.Cr.App., 490 S.W.2d 851, appears to be that whenever a court appoints an attorney he must also secure a waiver of the ten days to prepare for trial provided by Art. 26.04, V.A.C.C. P., or not put an accused to trial. The failure to comply with Art. 26.04, supra, may be raised for the first time on appeal. Steward v. State, Tex.Cr.App., 422 S.W.2d 733, cited in Houston v. State, supra.